Citation Nr: 1525155	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to May 1972.  He died on May [redacted], 2009.  The appellant seeks recognition as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim of entitlement to DIC and death pension benefits.  The Board remanded this issue in May 2014.  

On August 29, 2008, the RO denied the Veteran's claim of service connection for squamous cell cancer of throat, neck, and tongue.  The Veteran did not file a notice of disagreement with regard to that decision.  Nevertheless, at the time of his death, the period allowed by law for filing a notice of disagreement had not expired.  As such, his claim was pending before VA at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

The appellant filed her DIC claim within a year of the Veteran's death and the claim is deemed to be a claim for accrued benefits.  38 C.F.R. § 3.152(b)(1) (2014).  The issue of entitlement to accrued benefits, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The appellant will be advised if further action is required on her part.



REMAND

In her September 2011 substantive appeal, the appellant requested a videoconference hearing, which was scheduled at the Nashville RO for a date in August 2012.  She did not report to.  Subsequently, the appellant's representative indicated that she had moved to the St. Petersburg, Florida and wished to reschedule her hearing.  

In May 2014, the Board, noting the appellant's relocation to Florida, remanded the appeal to reschedule the appellant for a Board hearing.  The new hearing, to be held via videoconference, was scheduled for March 25, 2015.  She did not appear.   The hearing notice; however was sent to the appellant's previous address in Tennessee and not her current address in Florida.  The hearing was scheduled at the Nashville RO.  Because it appears that the appellant was not provided adequate notice of the hearing, a remand is necessary.

Accordingly, the appeal is REMANDED for the following:

Afford the appellant an opportunity for a Board hearing.  This should include notice sent to her at her current address.  The hearing should be schedule at an RO or other available location that is most convenient to her current address.  It should be noted that she currently resides in Florida.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



